PER CURIAM.
From an examination of the record we conclude that the chancellor is not shown clearly to have erred when he held on conflicting evidence that the instrument executed by the appellees was a mortgage.
We decide, however, that the total amount indicated by evidence to have been recoverable does not coincide with the amount fixed in the decree. So, in this respect the decree is reversed with directions to amend it setting out what items were rejected and what accepted and how the total amount required to redeem was determined.
TERRELL, C. J., and TPIOMAS, HOB-SON, ROBERTS and THORNAL, JJ., concur